Citation Nr: 0500352	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  04-11 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the right patella, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to an increased rating for chondromalacia of 
the left patella, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from March 1977 to January 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

The Board has determined that additional development is 
necessary in the present case. 

At the veteran's August 2004 personal hearing, he testified 
that his bilateral knee disability had significantly worsened 
since his prior VA examination.  He reported that he 
experienced extensive popping and locking of his knees.  The 
Board notes that the veteran was last afforded a VA joint 
examination in September 2001.  The United States Court of 
Appeals for Veterans Claims (the Court) has stated that VA is 
obliged to afford a veteran a contemporaneous medical 
examination where there is evidence of an increase in the 
severity of the disability.  VAOPGCPREC 11-95 (1995).  The 
veteran is competent to provide an opinion that his 
disabilities have worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  As such, the Board has determined that a VA 
examination should be accomplished prior to appellate review. 

The Board also notes that the veteran has reported 
participating in VA vocational rehabilitation.  Following a 
review of the claims file, it does not appear that records 
pertaining to the veteran's vocational rehabilitation have 
been requested or obtained.  In addition, the veteran 
reported that he had received treatment at the Wade Park VA 
Medical Center (VAMC) in Cleveland, Ohio in 2002.  A review 
of the claims file shows that records from that facility have 
been only obtained for treatment received in 2001.  The 
remaining treatment records should be obtained prior to 
appellate review.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file the veteran's VA 
vocational rehabilitation training 
folder.

2.  The RO should contact the Wade Park 
VAMC in Cleveland, Ohio, and request any 
and all treatment records, examinations, 
notes, consults, and complete clinical 
records pertaining to treatment of the 
veteran in 2002.  If no such records can 
be found, or if they have been destroyed, 
as for specific confirmation of that 
fact. 

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination to determine the nature and 
severity of his chondromalacia of the 
right and left patellae.  All studies, 
tests, X-rays, and evaluations deemed 
necessary should be performed.  The 
examiner is specifically requested to 
perform range of motion testing, discuss 
whether subluxation or lateral 
instability exists and indicate the 
extent of any additional functional 
impairment as may be present due to pain, 
weakness, in-coordination, and/or 
fatigability on use.  The examiner is 
also requested to ascertain whether the 
veteran suffers from arthritis in his 
knees. 

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  

4.  The RO should then readjudicate the 
veteran's claims.  If the determinations 
remain adverse to the veteran, he should 
be provided a supplemental statement of 
the case, which includes a summary of all 
pertinent evidence and legal authority, 
as well as the reasons for the decision.  
The veteran and his representative should 
be afforded a reasonable period in which 
to respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




